t c summary opinion united_states tax_court james k and patricia j goodchild petitioners v commissioner of internal revenue respondent docket no 1254-o00s filed date bruce n crawford for petitioners melissa j hedtke for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax due to the manner in which petitioners presented their case the sole issue we must decide is whether petitioners are entitled to exclude disability benefits from income under sec_105 this case was submitted fully stipulated pursuant to rule the limited facts stipulated are so found petitioners resided in maple grove minnesota at the time their petition was filed it was determined that petitioner james k goodchild petitioner had crohn’s disease arthritis in both knees and job-related stress respondent conceded that petitioner’s medical_condition prevented him from continuing as a senior broadcast technician at the university of minnesota petitioner began receiving a disability benefit from the minnesota state retirement_system in date during petitioners received dollar_figure from the minnesota state retirement_system the minnesota state retirement_system provided petitioners with a form 1099-r distributions from pensions annuities retirement or profit--sharing plans iras insurance contracts etc for that amount during petitioners received dollar_figure from the social_security administration the social_security administration provided petitioners with a form 1099-ssa for that amount respondent determined that petitioners did not report pension income in the amount of dollar_figure respondent also determined that petitioners did not report as income taxable benefits of dollar_figure from the dollar_figure paid to petitioners by the social_security administration petitioners take the position that the social_security_benefits are subsumed in the sec_105 exclusion issue both parties argued the case based on the applicability of sec_105 petitioners argue that they are entitled to an exclusion of the disability payments under sec_105 respondent’s position is that sec_105 does not apply under the facts in this case for a number of reasons initially we find it unnecessary to decide whether the minnesota state retirement_system qualifies as a health or accident plan because petitioners cannot satisfy one of the requirements under sec_105 pursuant to sec_105 payments received by an employee under an employer-provided accident_or_health_insurance plan for personal injuries or sickness are generally includable in the employee’s income however sec_105 grants an exception under which such payments may be excluded from an employee’s gross_income if the requirements of sec_105 are met sec_105 provides that sec_105 payments unrelated to absence from work ---- gross_income does not include amounts referred to in - - subsection a to the extent such amounts- constitutes payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer his spouse or a dependent as defined in sec_152 and are computed with reference to the nature of the injury without regard to the period the employee is absent from work thus a necessary predicate for exclusion under sec_105 is that the amounts are computed without regard to the period the employee is absent from work armstrong v commissioner tcmemo_1993_579 the minnesota state retirement_system provides that disability payments are to be made to employees found to be totally and permanently disabled minn stat sec subdiv sec dollar_figure subdiv the statute defines total and permanent disability as the employee’s inability to engage in any substantial_gainful_activity by reason of any medically determinable physical impairment that has existed or is expected to continue for a period of at least one year minn stat sec dollar_figure subdiv the statute goes on to provide that if the employee is no longer permanently_and_totally_disabled or is engaged in or can engage in a gainful occupation payments of the disability benefit by the fund must be discontinued minn stat sec subdiv thus the disability payments under the minnesota state retirement_system cover only the period of time during which an - - employee has to be absent from work such payments are promptly discontinued if and when an employee becomes able to work again the disability payments from the minnesota state retirement_system are computed with regard to the period the employee was absent from work the critical requirement for exclusion under sec_105 that the payments must be computed without regard to the period the employee is absent from work is not satisfied armstrong v commissioner supra sec_105 does not apply in this case the payments from the minnesota state retirement_system are taxable under sec_61 the payments from the social_security administration are taxable under sec_86 we sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
